                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-595-FDW-DCK

 JENNIFER MCCREARY, et al.,                               )
                                                          )
                 Plaintiffs,                              )
                                                          )
     v.                                                   )   ORDER
                                                          )
 FILTERS FAST, LLC,                                       )
                                                          )
                 Defendant.                               )
                                                          )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 13) filed by Martin Ramey, concerning David K. Lietz, on

November 6, 2020. David K. Lietz seeks to appear as counsel pro hac vice for Plaintiffs. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 13) is GRANTED. David K. Lietz

is hereby admitted pro hac vice to represent Plaintiffs.



                               Signed: January 27, 2021




      Case 3:20-cv-00595-FDW-DCK Document 14 Filed 01/27/21 Page 1 of 1
